Exhibit 10.2
PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT, dated as of June 9, 2008, is from ANCHOR BANCORP
WISCONSIN, INC., a Wisconsin corporation (the “Pledgor”), and U.S. BANK NATIONAL
ASSOCIATION, as agent for the Lenders under the Credit Agreement referred to
below (the “Secured Party”).
RECITALS
     Pledgor and Secured Party acknowledge the following:
     A. Pledgor is the legal and beneficial owner of 100% of the issued and
outstanding stock of AnchorBank, fsb (the “Pledged Shares”).
     B. Pursuant to an Amended and Restated Credit Agreement dated as of June 9,
2008 (as amended, revised, supplemented or restated from time to time, the
“Credit Agreement”) among the Pledgor, the Lenders (as defined therein) and the
Secured Party, as agent for the Lenders, the Lenders are providing certain
credit facilities to the Pledgor. Capitalized terms not defined herein shall
have the meanings ascribed to them in the Credit Agreement.
     C. A Lender may enter into an interest rate swap or swaps with the Company
pursuant to an ISDA Master Agreement, Schedule and one or more Confirmations (as
amended, revised, supplemented or restated from time to time, collectively, the
“Swap Documents”).
     D. It is a condition precedent to the Lenders entering into the Credit
Agreement and the Swap Documents that Pledgor enter into this Pledge Agreement.
AGREEMENTS
     NOW, THEREFORE, in consideration of the Recitals and to induce the Lenders
to enter into the Credit Agreement and provide the credit facilities to Pledgor
and to induce any Lender to enter into the Swap Documents, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Pledgor hereby agrees as follows:
     1. Pledge of Security. Pledgor hereby pledges and assigns to Secured Party,
and hereby grants to Secured Party, for itself and as agent for the Lenders, a
security interest in all of Pledgor’s right, title and interest in and to the
following (the “Pledged Collateral”):

 



--------------------------------------------------------------------------------



 



          (a) the Pledged Shares and the certificates representing the Pledged
Shares and any interest of Pledgor in the entries on the books of the issuer or
of any financial intermediary pertaining to the Pledged Shares, and all
dividends, cash, warrants, rights, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Shares; and
          (b) to the extent not covered by clause (a) above, all proceeds of any
or all of the foregoing Pledged Collateral. For purposes of this Agreement, the
term “proceeds” includes whatever is receivable or received when Pledged
Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to Pledgor or Secured Party from time to time
with respect to any of the Pledged Collateral.
     2. Security for Obligations. This Agreement secures, and the Pledged
Collateral is collateral security for, the prompt payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a)), of all obligations and liabilities of
every nature of Pledgor to the Agent and the Lenders, now or hereafter existing
under or arising out of or in connection with the Loan Documents (as defined in
the Credit Agreement), the Swap Documents or this Agreement, and all extensions
or renewals thereof, whether for principal, interest , fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred (all such obligations of Pledgor being the
“Secured Obligations”).
     3. Delivery of Pledged Collateral. All certificates or instruments
representing or evidencing the Pledged Collateral have been, and for additional
Pledged Collateral will be, delivered to and held by Secured Party or such other
bailee as directed by Secured Party, and shall be in suitable form for transfer
by delivery or, as applicable, shall be accompanied by Pledgor’s endorsement,
where necessary, or duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to Secured Party. Upon the
occurrence and during the continuation of an Event of Default, Secured Party
shall have the right, without notice to Pledgor, to transfer to or to register
in the name of Secured Party or any of its nominees any or all of the Pledged
Collateral, subject only to the revocable rights specified in Section 7(a). In
addition, Secured Party shall have the right at

2



--------------------------------------------------------------------------------



 



any time to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations.
     4. Representations and Warranties. Pledgor represents and warrants to
Secured Party that:
          (a) Due Authorization, Etc. of Pledged Collateral. All of the Pledged
Shares have been duly authorized and validly issued and are fully paid and
non-assessable.
          (b) Ownership of Pledged Collateral. Pledgor is the legal, record and
beneficial owner of all outstanding and currently existing Pledged Collateral,
and will be the legal, record and beneficial owner of all after-acquired Pledged
Collateral, free and clear of any security interest, lien or other encumbrance
except for the security interest created by this Agreement.
     5. Transfers and Other Liens. Pledgor shall:
          (a) not (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral, (ii) create or suffer to exist any security interest, lien or other
encumbrance upon or with respect to any of the Pledged Collateral, except for
the security interest created by this Agreement, or (iii) permit any issuer of
Pledged Shares to merge or consolidate unless all the outstanding capital stock
of the surviving or resulting corporation is, upon such merger or consolidation,
pledged hereunder and no cash, securities or other property is distributed in
respect of the outstanding shares of any other constituent corporation;
          (b) promptly deliver to Secured Party all written notices received by
Pledgor with respect to the Pledged Collateral; and
          (c) pay promptly when due all taxes, assessments and governmental
charges or levies imposed upon, and all claims against, the Pledged Collateral,
except to the extent the validity thereof is being contested in good faith;
provided that Pledgor shall in any event pay such taxes, assessments, charges,
levies or claims not later than five days prior to the date of any proposed sale
under any judgment, writ or warrant of attachment entered or filed against
Pledgor or any of the Pledged Collateral as a result of the failure to make such
payment.
     6. Further Assurances. Pledgor agrees that from time to time, at the
expense of Pledgor, Pledgor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or

3



--------------------------------------------------------------------------------



 



desirable, or that Secured Party may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any Pledged Collateral. Without limiting the generality of the
foregoing, Pledgor: (i) will promptly deliver to Secured Party any stock
certificates or other instruments constituting Pledged Collateral which Pledgor
obtains after the date of this Agreement, (ii) authorizes the Secured Party to
file such financing or continuation statements, or amendments thereto, and such
other instruments or notices, as may be necessary or desirable in order to
perfect and preserve the security interests granted or purported to be granted
hereby and (iii) at the request of Secured Party, appear in and defend any
action or proceeding that may affect Pledgor’s title to or Secured Party’s
security interest in all or any part of the Pledged Collateral.
     7. Voting Rights; Dividends; Etc.
          (a) So long as no Event of Default shall have occurred and be
continuing:
               (i) Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral or any part thereof
for any purpose not inconsistent with the terms of this Agreement or the Credit
Agreement. It is understood, however, that neither (A) the voting by Pledgor of
any Pledged Shares for or Pledgor’s consent to the election of directors at a
regularly scheduled annual or other meeting of stockholders or with respect to
incidental matters at any such meeting nor (B) Pledgor’s consent to or approval
of any action otherwise permitted under this Agreement or the Credit Agreement,
shall be deemed inconsistent with the terms of this Agreement or the Credit
Agreement within the meaning of this Section 7(a)(i);
               (ii) Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the lien of this Agreement, any and all dividends paid
in respect of the Pledged Collateral including, without limitation, dividends
and other distributions paid or payable in cash in respect of any Pledged
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus;
provided, however, that any and all
                    [a] dividends paid or payable other than in cash in respect
of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral, and

4



--------------------------------------------------------------------------------



 



                    [b] cash paid, payable or otherwise distributed in
redemption of or in exchange for any Pledged Collateral,
shall be, and shall forthwith be delivered to Secured Party to hold as, Pledged
Collateral and shall, if received by Pledgor, be received in trust for the
benefit of Secured Party, be segregated from the other property or funds of
Pledgor and be forthwith delivered to Secured Party as Pledged Collateral in the
same form as so received (with all necessary endorsements); and
               (iii) Secured Party shall promptly execute and deliver (or cause
to be executed and delivered) to Pledgor all such dividend payment orders and
other instruments as Pledgor may from time to time reasonably request for the
purpose of enabling Pledgor to receive the dividends, principal or interest
payments which he is authorized to receive and retain pursuant to paragraph
(ii) above.
          (b) Upon the occurrence and during the continuation of an Event of
Default:
               (i) upon written notice from Secured Party, to Pledgor, all
rights of Pledgor to exercise the voting and other consensual rights which he
would otherwise be entitled to exercise pursuant to Section 7(a)(i) shall cease,
and all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights;
               (ii) all rights of Pledgor to receive the dividends which he
would otherwise be authorized to receive and retain pursuant to Section 7(a)(ii)
shall cease, and all such rights shall thereupon become vested in Secured Party,
who shall thereupon have the sole right to receive and hold as Pledged
Collateral such dividends; and
               (iii) all dividends which are received by Pledgor contrary to the
provisions of paragraph (ii) of this Section 7(b) shall be received in trust for
the benefit of Secured Party, shall be segregated from other funds of Pledgor
and shall forthwith be paid over to Secured Party as Pledged Collateral in the
same form as so received (with any necessary endorsements).
          (c) In order to permit Secured Party to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant to
Section 7(b)(i) and to receive all dividends and other distributions which
Secured Party may be entitled to receive under Section 7(b)(ii), (i) Pledgor
shall promptly execute and deliver (or cause to be executed and delivered) to
Secured Party all such proxies, dividend payment orders and other instruments as
Secured Party may from time to

5



--------------------------------------------------------------------------------



 



time reasonably request and (ii) without limiting the effect of the immediately
preceding clause (i), Pledgor hereby grants to Secured Party an irrevocable
proxy to vote the Pledged Shares and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Shares would be
entitled (including giving or withholding written consents of shareholders,
calling special meetings of shareholders and voting at such meetings), which
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Shares on the record books of the issuer
thereof) by any other Person (including the issuer of the Pledged Shares or any
officer or agent thereof), upon the occurrence of an Event of Default and which
proxy shall only terminate upon either (a) waiver by the Secured Party of such
Event of Default or (b) the payment in full of the Secured Obligations.
     8. Secured Party Appointed Attorney-in-Fact. Pledgor hereby irrevocably
appoints Secured Party as Pledgor’s attorney-in-fact, with full authority in the
place and stead of Pledgor and in the name of Pledgor, Secured Party or
otherwise, from time to time in Secured Party’s discretion to take any action
and to execute any instrument that Secured Party may deem necessary or advisable
to accomplish the purposes of this Agreement, but consistent with the provisions
and limitations of this Agreement including:
          (a) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Pledged Collateral;
          (b) to receive, endorse and collect any instruments made payable to
Pledgor representing any dividend or other distribution in respect of the
Pledged Collateral or any part thereof and to give full discharge for the same;
and
          (c) to file any claims or take any action or institute any proceedings
that Secured Party may deem necessary or desirable for the collection of any of
the Pledged Collateral or otherwise to enforce the rights of Secured Party with
respect to any of the Pledged Collateral.
     9. Secured Party May Perform. If Pledgor fails to perform any agreement
contained herein, Secured Party may itself perform, or cause performance of,
such agreement, and the expenses of Secured Party incurred in connection
therewith shall be payable by Pledgor and shall constitute Secured Obligations
hereunder.
     10. Standard of Care. The powers conferred on Secured Party hereunder are
solely to protect its interest in the Pledged Collateral and shall not impose
any

6



--------------------------------------------------------------------------------



 



duty upon it to exercise any such powers. Except for the exercise of reasonable
care in the custody of any Pledged Collateral in its possession and the
accounting for moneys actually received by it hereunder, Secured Party shall
have no duty as to any Pledged Collateral, it being understood that Secured
Party shall have no responsibility for (a) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not Secured Party has or is
deemed to have knowledge of such matters, (b) taking any necessary steps (other
than steps taken in accordance with the standard of care set forth above to
maintain possession of the Pledged Collateral) to preserve rights against any
parties with respect to any Pledged Collateral, (c) taking any necessary steps
to collect or realize upon the Secured Obligations or any guarantee therefor, or
any part thereof, or any of the Pledged Collateral, or (d) initiating any action
to protect the Pledged Collateral against the possibility of a decline in market
value. Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which Secured Party
accords its own property consisting of negotiable securities.
     11. Remedies.
          (a) If any Event of Default shall have occurred and be continuing,
Secured Party may exercise in respect of the Pledged Collateral, in addition to
all other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party on default under the Uniform
Commercial Code as in effect in any relevant jurisdiction (the “Code”) (whether
or not the Code applies to the affected Pledged Collateral), and Secured Party
may also in its sole discretion, without notice except as specified below, sell
the Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board or at any of Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as Secured Party
may deem commercially reasonable, irrespective of the impact of any such sales
on the market price of the Pledged Collateral. Secured Party may be the
purchaser of any or all of the Pledged Collateral at any such sale. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgor, and Pledgor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which he now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Pledgor agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to Pledgor of
the time and place of any public sale or the time after which any private sale
is to be

7



--------------------------------------------------------------------------------



 



made shall constitute reasonable notification. Secured Party shall not be
obligated to make any sale of Pledged Collateral regardless of notice of sale
having been given. Secured Party may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. If the proceeds of any sale or other disposition of the Pledged
Collateral are insufficient to pay all the Secured Obligations, Pledgor shall be
liable for the deficiency and the reasonable fees of any attorneys employed by
Secured Party to collect such deficiency.
          (b) Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws, Secured
Party may be compelled, with respect to any sale of all or any part of the
Pledged Collateral conducted without prior registration or qualification of such
Pledged Collateral under the Securities Act and/or such state securities laws,
to limit purchasers to those who will agree, among other things, to acquire the
Pledged Collateral for their own account, for investment and not with a view to
the distribution or resale thereof. Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, Pledgor agrees that Secured Party shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Pledged Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.
          (c) If Secured Party determines to exercise its right to sell any or
all of the Pledged Collateral, upon written request, Pledgor shall and shall
cause each issuer of any Pledged Shares to be sold hereunder from time to time
to furnish to Secured Party all such information as Secured Party may request in
order to determine the number of shares and other instruments included in the
Pledged Collateral which may be sold by Secured Party in exempt transactions
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
     12. Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Pledged
Collateral shall be applied by Secured Party, unless otherwise required by law,
to expenses incurred by the Secured Party in protecting or enforcing its rights
under this

8



--------------------------------------------------------------------------------



 



Agreement (including without limitation reasonable attorneys’ fees and all
expenses of taking possession, storing, holding, preparing for disposition and
disposing of the Collateral) and to the Secured Obligations in such order and
amounts as elected by the Secured Party.
     13. Indemnity and Expenses.
          (a) Pledgor agrees to indemnify Secured Party from and against any and
all claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including enforcement of this Agreement), except to the extent such claims,
losses or liabilities result solely from Secured Party’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
          (b) Pledgor shall pay to Secured Party upon demand the amount of any
and all costs and expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, that Secured Party may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Pledged Collateral, (iii) the exercise or enforcement of any of the
rights of Secured Party hereunder, or (iv) the failure by Pledgor to perform or
observe any of the provisions hereof.
     14. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Pledged Collateral and shall (a) remain in full force
and effect until the payment in full of all Secured Obligations, (b) be binding
upon Pledgor, his successors and assigns, and (c) inure, together with the
rights and remedies of Secured Party hereunder, to the benefit of Secured Party
and its successors, transferees and assigns. Upon the final payment in full of
all Secured Obligations and the termination of any commitment on the part of the
Secured Party to make advances to Pledgor, the security interest granted hereby
shall terminate and all rights to the Pledged Collateral shall revert to
Pledgor. Upon any such termination Secured Party will, at Pledgor’s reasonable
expense, promptly execute and deliver to Pledgor such documents as Pledgor shall
reasonably request to evidence such termination and Pledgor shall be entitled to
the return, upon his request and at his expense, against receipt and without
recourse to Secured Party, of such of the Pledged Collateral as shall not have
been sold or otherwise applied pursuant to the terms hereof.
     15. Amendments; Etc. No amendment, modification, termination or waiver of
any provision of this Agreement, and no consent to any departure by Pledgor
therefrom, shall in any event be effective unless the same shall be in

9



--------------------------------------------------------------------------------



 



writing and signed by Secured Party and, in the case of any such amendment or
modification, by Pledgor. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.
     16. Notices. All notices provided for herein shall be in writing and shall
be sent in the manner and to the address specified in the Credit Agreement; such
notices shall be deemed given when delivered, mailed or transmitted.
     17. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of Secured Party in the exercise of any power, right or
privilege hereunder shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude any other or
further exercise thereof or of any other power, right or privilege. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.
     18. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     19. Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
     20. Governing Law; Terms; Rules of Construction. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
WISCONSIN, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT
THAT THE CODE PROVIDES THAT THE PERFECTION OF THE SECURITY INTEREST HEREUNDER,
OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF WISCONSIN. Unless
otherwise defined herein or in the Credit Agreement, terms used in Articles 8
and 9 of the Uniform Commercial Code in the State of Wisconsin are used herein
as therein defined.
     21. Counterparts. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which

10



--------------------------------------------------------------------------------



 



when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
     22. Effect on Existing Pledge Agreement. This Agreement amends, restates,
supercedes and replaces the Existing Pledge Agreement in its entirety and the
parties agree that the security interest in certain collateral created under the
Existing Pledge Agreement is continued in such collateral by this Pledge
Agreement.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Pledgor has caused this Agreement to be duly executed
and delivered as of the date first written above.

                  ANCHOR BANCORP WISCONSIN, INC.    
 
           
 
  BY        
 
     
 
        Name:    
 
                          Title:    
 
                     

Pledge Agreement Signature Page

 